Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes the amendment filed 05/14/2021 has overcome all outstanding 112(b) and 112(d) rejections. 
Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered and they are persuasive.
Allowable Subject Matter
Claims 1-12 and 14-15 are allowed.
The following is a statement of the Examiner’s reasons for allowance: Claim 1 is directed to a zirconia sintered body comprising 3.0 wt% or more and 30.0 wt% or less of aluminum in terms of A1203 and a remainder is zirconia containing 2 mol% or more and 4 mol% or less of erbia, wherein the zirconia sintered body includes grains of aluminum oxide and a total light transmittance with respect to a D65 light source at a sample thickness of 1.0 mm is 10% or less, and wherein a color tone at a sample thickness of 0.5 mm satisfies the following conditions: 0 <= a* <= 15, -2.0 <= B* <= 20. 
The closest prior art is considered to be Mikaki et al. (EP2298713, hereinafter referred to as Mikaki), Shunji et al. (EP2336097, hereinafter referred to as Shunji), Kawamura (JP2014141393 with reference to the provided machine translation, hereinafter referred to as Kawamura).
Mikaki is directed to a pinkish to purplish ceramic containing zirconium oxide (see Mikaki at [0035]) which is sintered (see further Mikaki at [0022]). Mikaki discloses grains of aluminum oxide (see [0018]). Mikaki discloses an example 10 wt. % Er2O3, 5 wt. % Al2O3, and 85 wt. % ZrO2, which provides an Er2O3 content of 3.4 mol % (see Page 16, Table 2, Example 39). Mikaki does not disclose or teach a zirconia sintered body with the following conditions: 0 <= a* <= 15, -2.0 <= B* <= 20. 
Shunji is directed to zirconia ceramics (see Shunji at [0002]) which contain aluminum oxide (see Shunji at [0008]). Shunji does not disclose or teach a zirconia sintered body with the following conditions: 0 <= a* <= 15, -2.0 <= B* <= 20.
All other claims not specifically addressed depend upon claim 1, and are thus allowable due to the allowability of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731